Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The combination of prior-art do not teach “during the EEH recovery event: unconfigures the first physical I/O adapter so that it is no longer visible to the logical partition; sets a flag indicating completion of the switch from the first physical I/O adapter to the second physical I/O adapter in response to updating the one or more I/O interrupt management structures for the logical partition and the second physical I/O adapter; sets a flag indicating completion of the switch from the first physical 1/0 adapter to the second physical 1/0 adapter in response to updating the one or more 1/0 interrupt management structures for the logical partition and the second physical 1/0 adapter; sends a notification that the switch from the from the first physical 1/0 adapter to the second physical 1/0 adapter is complete; and triggers the hypervisor to reset the second physical I/O adapter and update configuration information for the second physical I/O adapter based on the updated physical device information”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191